Exhibit (a)(1)(B) LETTER OF TRANSMITTALPursuant to the Offer to Purchase for CashUp to $133,333,000 Aggregate Principal Amount of Outstanding4% Convertible Senior Notes due 2013of ENZON PHARMACEUTICALS, INC. at a Purchase Price Not Greater than $750Nor Less than $700Per $1,000 Principal Amount,Plus Accrued and Unpaid Interest Thereon THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT MIDNIGHT, NEW YORK CITY TIME, ON WEDNESDAY, JANUARY 7, 2009, UNLESS THE OFFER IS EXTENDED. THIS FORM SHOULD BE COMPLETED, SIGNED AND SENT TOGETHER WITH ALL OTHER DOCUMENTS, INCLUDING YOUR CERTIFICATES FOR NOTES (AS DEFINED HEREIN), TO GLOBAL BONDHOLDER SERVICES CORP. (THE DEPOSITARY) AT THE ADDRESS SET FORTH BELOW. DELIVERY OF THIS LETTER OF TRANSMITTAL OR OTHER DOCUMENTS TO AN ADDRESS OTHER THAN AS SET FORTH BELOW DOES NOT CONSTITUTE VALID DELIVERY. DELIVERIES TO ENZON PHARMACEUTICALS, INC. (THE COMPANY) OR GOLDMAN, SACHS & CO. (THE DEALER MANAGER) WILL NOT BE FORWARDED TO THE DEPOSITARY AND THEREFORE WILL NOT CONSTITUTE VALID DELIVERY. DELIVERIES TO THE DEPOSITORY TRUST COMPANY WILL NOT CONSTITUTE VALID DELIVERY TO THE DEPOSITARY. The Depositary and Information Agent for the Offer is: Global Bondholders Services Corp. By Regular, Registered or Certified Mail;Hand or Overnight Delivery: By Facsimile(for Eligible Institutions only): 65 BroadwaySuite 723New York, NY 10006Attention: Corporate Actions (212) 430-3775Confirm by Telephone: (212) 430-3774 For Information Call:
